Title: From Benjamin Franklin to Leendert de Neufville, 20 January 1781
From: Franklin, Benjamin
To: Neufville, Leendert de


Sir,
Passy, Jan. 20, 1781
I received the Letter you did me the Honour of writing to me the 21st. past, and thank you for the Information relating to the Princess Deskaw. You mention Mr Digges’s being in a disagreable Situation; please to tell me what it was, for I have not been so well inform’d of particulars as you imagine; and let me know what became of Mr Temple.
Please to present my Respects to your Father. I have the honour to be Sir Your
Mr L. de Neufville Amsterdam
